Citation Nr: 0921623	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-25074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota that denied the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.

In September 2008, a personal hearing was held before a 
Decision Review Officer (DRO) at the Sioux Falls RO. A 
transcript of that proceeding has been associated with the 
claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record is against finding that the Veteran's bilateral 
hearing loss is etiologically related to a disease, injury, 
or event in service.

2.  The preponderance of the credible and probative evidence 
of record is against finding that the Veteran's tinnitus is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  See 38 U.S.C.A. §§ 1110, 1112(a), 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159(a)(2), 3.303, 
3.307, 3.309(a), 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159(a)(2), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court of Appeals) held that VA 
is required to (1) inform a claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, (2) which the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

The VCAA letter dated February 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 
Vet. App. at 187.  The Veteran was advised in the February 
2007 letter that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  That letter also 
informed the Veteran that additional information or evidence 
was needed to support his claims, and the letter asked him to 
send the information or evidence to VA.  See Pelegrini II, 18 
Vet. App. at 120-121.  In addition, the Board notes that the 
Veteran was given appropriate notice as to the disability 
rating and effective date elements of his claims in the same 
February 2007 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473, 488-489 (2006).

The Board concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  The Veteran's service treatment records, VA 
medical records, and all private facility records identified 
by the Veteran are all in the file.  The Veteran has at no 
time referenced outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to his claims of 
service connection for bilateral hearing loss and tinnitus.  
The Board finds that the record contains sufficient evidence 
to make a decision on the claims.  VA has fulfilled its duty 
to assist.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claims.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran was 
provided with a VA examination and opinion in March 2007 to 
clarify the nature and etiology of his claimed hearing loss 
and tinnitus.  As will be discussed in greater detail below, 
the Board finds the March 2007 VA examination and opinion to 
be thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2008).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as sensorineural hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purpose of service 
connection.  38 C.F.R. § 3.385 (2008). "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  See id.

The Veteran claims that he suffers from current bilateral 
hearing loss and tinnitus as a result of acoustic trauma 
experienced while serving in the United States Navy aboard 
the U.S.S. Chester in the South Pacific during World War II.  
As noted in the March 2007 examination report, the Veteran 
stated that he experienced acoustic trauma from gunfire while 
aboard the ship, and that he temporarily experienced a total 
loss of hearing for three days due to an incident when he 
went into the ship's "fantail" to dispose of trash when 
suddenly several 14" rounds were fired.  In addition, as 
indicated in his VA Form 9, the Veteran also asserts that his 
hearing loss and tinnitus symptoms both began in-service 
following the fantail incident.

As an initial matter, the Board notes that the service 
treatment records in the claims file contain no evidence of 
complaints, treatment, or diagnoses of any hearing loss or 
tinnitus. 

A January 1945 entrance examination reflects that the 
Veteran's hearing was measured as normal in both ears at 
15/15 feet.  There is no separation hearing examination of 
record.  A July 1946 VA examination report prepared three 
months after his discharge reflects that the Veteran's 
hearing was measured as normal at 20/20 feet for ordinary 
conversation heard.  There is no evidence in the claims file 
that the Veteran suffered from hearing loss within one year 
of discharge.

The first medical record in the claims file reflecting any 
complaint of hearing difficulty is a February 1991 VA medical 
certificate, wherein the Veteran's decreased hearing 
sensitivity was summarily noted.

A March 2007 VA audiological summary report of examination 
reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
45
50
70
80
95
LEFT
30
40
65
75
80

Speech recognition ability (using Maryland CNC word lists) 
was measured as 80 percent for the right ear and 84 percent 
for the left ear.  Overall, the VA audiologist opined that 
the Veteran suffered from mild to severe hearing loss.

A March 2008 audiological summary report of examination from 
a private facility reflects pure tone air conduction 
thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
30
40
70
70
80
LEFT
30
40
65
70
70

Speech recognition ability was measured as 88 percent for the 
right ear and 84 percent for the left ear, although the 
report does not reflect whether Maryland CNC word lists were 
used.  See 38 C.F.R. § 3.385.  Overall, the private facility 
audiologist opined that the Veteran suffered from mild to 
severe bilateral hearing loss.

The Board also acknowledges a September 2008 audiological 
summary report of examination from another private facility 
relating only to the Veteran's hearing loss.  There was, 
however, no interpretation of the audiometric graphs provided 
in the September 2008 private audiologist's report.  The 
Board is precluded from interpreting audiometric graphs in 
order to determine the severity of the Veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  Moreover, the September 2008 private report 
did not indicate what sort of speech recognition testing was 
done.  As noted above, for VA purposes, the Maryland CNC Test 
must be used.  38 C.F.R. § 3.385.  In light of the above, the 
September 2008 private audiologist's findings with respect to 
diagnosing the Veteran's current hearing loss disability 
cannot be considered.

Regardless, as the March 2007 VA examination report reflects 
that the auditory thresholds exceed 40 decibels for more than 
one frequency in both ears, the criteria for a hearing loss 
disability according to 38 C.F.R. § 3.385 have certainly been 
met bilaterally since 2007.  

With regard to the Veteran's claimed tinnitus, the claims 
folder contains no medical documentation of any complaints of 
tinnitus until the March 2007 VA audiological examination.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

As noted above, the Veteran claims in written statements 
submitted to the RO that his hearing loss and tinnitus 
symptoms began following the fantail incident aboard the 
U.S.S. Chester.  This assertion, however, is inconsistent 
with the Veteran's testimony during the March 2007 VA 
examination at which time he stated that he first noticed 
hearing loss and tinnitus around six to ten years ago.  
Similarly, during the September 2008 hearing with the DRO, 
indicated that he believed his hearing loss and tinnitus to 
be due to acoustic trauma in service, he also stated that the 
earliest occasion after separation that he first recalled 
experiencing hearing loss or tinnitus was around ten years 
ago.

In the report of the March 2007 VA audiological examination, 
it is also noted that the Veteran described to the VA 
audiologist his post-service noise exposure from farming and 
ranching for over 50 years.  In that report, the VA 
audiologist concluded that it was more likely than not that 
the Veteran's hearing loss and tinnitus were not the result 
of in-service noise exposure.  In reaching this conclusion, 
the VA audiologist took note of several aspects of the 
Veteran's history, including (1) his general account of his 
noise exposure in-service (2) his reported loss of hearing 
for three days following one particular instance of noise 
exposure in service, (2) his post-service occupational noise 
exposure, and (4) the prolonged period of time post-service 
before he reported experiencing any further symptoms of 
hearing loss or tinnitus.

The March 2008 private facility audiological report includes 
no etiology for the Veteran's hearing loss.  With regard to 
the Veteran's tinnitus, however, the private audiologist 
concluded that it was "as likely as not that his tinnitus is 
in some way related to his noise exposure" in-service.  The 
private audiologist noted that the Veteran "feels the 
ringing is due to his noise exposure during his service."  
The private audiologist made no mention of the fantail 
incident, and there is no indication that the Veteran 
described the actual date of onset of the ringing in his ears 
or of any hearing difficulty.  

The September 2008 private facility audiological report does 
not include any opinion as to the etiology of the Veteran's 
hearing loss or tinnitus.  Similarly, in October 2008, the 
Veteran obtained another private facility examination of his 
tinnitus only, and although that private audiologist opined 
that the Veteran suffered from tinnitus, the report does not 
include any opinion as to etiology of the Veteran's tinnitus.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
Factors considered in assessing the probative value of a 
medical opinion include whether the physician reviewed the 
entire claims folder and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Board finds the VA audiologist's opinion as to the 
etiology of the Veteran's bilateral hearing loss and tinnitus 
to be the most persuasive evidence of record as to whether or 
not they are related to the Veteran's service.  In rendering 
her opinion, the VA audiologist took into account her own 
examination and interview of the Veteran, the entire claims 
file, including all of the Veteran's treatment records in the 
file, the Veteran' reports of acoustic trauma in-service, his 
description of a three-day episode of hearing loss in-
service, his report of no further symptoms of hearing loss or 
tinnitus until around ten years prior to the examination, and 
his description of post-service occupational noise exposure.  
See id.  By contrast, the March 2008 private audiologist's 
report does not include etiology for the Veteran's bilateral 
hearing loss, it does not take into account any post-service 
noise exposure from employment, and it does not discuss the 
actual date on which the Veteran first reported experiencing 
tinnitus.  See id.  As noted, each of these factors was 
considered by the VA examiner in rendering her opinion.  
Given the greater rationale provided by the VA audiologist, 
and the more in-depth discussion provided as to the Veteran's 
history, the Board concludes that her opinion is the more 
probative of the two.

The Board has considered the provisions of 30 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, 
lay evidence of service incidence of an injury may be 
acceptable as sufficient proof of service connection of the 
injury if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to establish a medical link 
between a disease, injury, or event in service to a current 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

The Board notes that the Veteran's personnel records, 
including his Form DD-214, do not confirm that he 
participated in combat while on active duty.  During the DRO 
hearing, the Veteran explained that although he was primarily 
a baker aboard the U.S.S. Chester, he had a battle station 
with a "5-inch gun" in the event of an attack by the enemy, 
and that during one particular attack he assisted in shooting 
down a Japanese plane.  See DRO Hearing Transcript at 2-3.  
The Veteran also submitted a photo of himself aboard the ship 
that he said was taken in front of his particular battle 
station.  See DRO Hearing Transcript at 2-3.

Assuming, arguendo, that the Veteran did engage in combat, 
the Board finds the Veteran's statements credible that (1) he 
experienced acoustic trauma from loud gunfire during his 
active duty, and (2) he was unable to hear for three days as 
a result of the fantail incident.

However, with regard to Veteran's written assertion that his 
hearing loss and tinnitus symptoms continued since service, 
the Board does not find that statement credible in light of 
the fact that he stated that his hearing loss and tinnitus 
symptoms began around "10 years ago" during both the March 
2007 VA audiological examination and the DRO hearing.  See 
DRO Hearing Transcript at 5.  In fact, during his personal 
hearing, the Veteran discussed at length with his 
representative he topic of when he first began to notice his 
hearing loss and tinnitus.  He explained that hearing loss 
comes on gradually and that, therefore, it was difficult to 
say precisely when he first noticed the onset of the 
disability.  He also explained that the noise he was exposed 
to during service was much louder than anything he was 
exposed to while working on a farm.  Nevertheless, he also 
clearly indicated that he did not recall either hearing loss 
or ringing in his ears being present when he was discharged 
from the military, and he clearly stated that he first 
recalled hearing loss and ringing in his ears being a problem 
around ten years before.

As noted, pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with 
respect to combat veterans, "[VA] shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).  

Certainly, the Veteran's assertion in written statements that 
he experienced a loss of hearing for several days following a 
particular instance of noise exposure would be entirely 
consistent with the circumstances of his service at that time 
as he has described them, and the Board has accepted such 
statements as credible.  Similarly, reports of continuous 
hearing loss and ringing in his ears following that incident 
could also conceivably fall under the presumptions afforded 
by 38 U.S.C.A. § 1154(b) were it not for the Veteran's own 
contradictory statements as to the date of onset of his 
hearing loss and tinnitus.  As noted, the Veteran himself 
reported during his personal hearing and his VA examination 
that he did not recall experiencing either hearing loss or 
tinnitus until around 10 years before.  The Board finds these 
statements to be very significant.  First, testimony provided 
during a personal hearing is given under oath, and under 
circumstances in which the Veteran and his representative 
were given an opportunity to elaborate in detail as to the 
history of his symptomatology.  Secondly, the Board finds 
statements made to a health care provider during the course 
of examination to be particularly credible as the declarant 
has a strong motive to tell the truth in order to receive a 
proper diagnosis.  See White v. Illinois, 502 U.S. 346, 356, 
112 S.Ct. 736 (1992).  Under these circumstances, to the 
extent that the Veteran's assertions of a continuity of 
symptomatology could fall under the credibility presumption 
afforded by 38 U.S.C.A. § 1154(b), the Board believes that 
the Veteran's own contradictory statements offered during his 
personal hearing and his VA examination constitute clear and 
convincing evidence to the contrary.

The Board is, of course, cognizant of the 1991 medical 
certificate suggesting the onset of decreased hearing several 
years before the period suggesting by the Veteran during his 
personal hearing and his examination.  However, that still 
places its onset over four decades following separation, and, 
as noted, the Veteran specifically testified during his 
personal hearing that he did not recall experiencing hearing 
loss or ringing in his ears at the time of his separation.  
Therefore, the Board finds that there is no credible evidence 
of a continuity of symptomatology since service, even taking 
into account the provisions of 38 U.S.C.A. § 1154(b).  

Having found that there is no credible evidence of a 
continuity of symptomatology service, the Board again notes 
that 38 U.S.C.A. § 1154(b) cannot otherwise link the claimed 
in-service acoustic trauma or three-day episode of hearing 
loss etiologically to either of his current disorders.  See 
Libertine, supra.  The evidence must establish by competent 
medical evidence a nexus between his current disabilities and 
the in-service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

Although the Veteran may be competent to offer testimony 
regarding whether he experienced acoustic trauma during 
active duty, regarding when his hearing sensitivity started 
to decline, and regarding when he began experiencing tinnitus 
symptoms, he is not competent to render a medical opinion as 
to whether tinnitus symptoms and a decline in hearing 
sensitivity experienced several decades after service were 
caused by an injury incurred during service.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, given the absence of any credible lay or medical 
evidence of hearing loss or tinnitus for decades after 
service, and the competent VA medical opinion finding that it 
is unlikely that the Veteran's current hearing disabilities 
are related to service, the Board concludes that the 
preponderance of the evidence is against the claims for 
bilateral hearing loss and tinnitus, and the benefit-of-the-
doubt rule is not for application.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


